COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                    §               No. 08-19-00068-CR
  CASEY JAMES PERKINS A/K/A
  JIMMY PERKINS,                                    §                 Appeal from the

                     Appellant,                     §                120th District Court

  v.                                                §             of El Paso County, Texas

  THE STATE OF TEXAS,                               §               (TC# 20180D01802)

                     State.                         §

                                               §
                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due February 5, 2020

having granted a third extension until such time. As of the date of this order, no brief or motion

for extension of time to file the brief has been filed with this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine whether

Appellant wishes to continue the appeal and if Appellant has been deprived of effective

assistance of counsel. Further, the trial court shall forward its findings to the District Clerk of El

Paso County, Texas, on or before March 26, 2020. The District Clerk shall prepare and forward

a supplemental clerk’s record containing the findings and forward the same to this Court on or

before April 5, 2020. Further, the transcription of the hearing shall be prepared, certified and

filed with this Court on or before April 5, 2020.

       IT IS SO ORDERED this 6th day of March, 2020.

                                               PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.